UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-150937 AUTO SEARCH CARS, INC. (Exact name of registrant as specified in its charter) Nevada 26-1919261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 164 Eleven Levels Road, Ridgefield, Connecticut (Address of principal executive offices) (Zip Code) (203) 216-9991 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if there is disclosure of delinquent filers in response to Item 405 of Regulation S-K contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesx No o The aggregate market value of the voting stock held by non-affiliates of the issuer as of June 30, 2009, was $0.00, as there was no bid or closing price of the registrant’s common stock on that date. As of April 15, 2010, the registrant had 188,979,700 shares of its common stock, par value $0.0001, outstanding. AUTO SEARCH CARS, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 4 ITEM 2. PROPERTIES 5 ITEM 3. LEGAL PROCEEDINGS 5 ITEM 4. (REMOVED AND RESERVED) 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 6 ITEM 6. SELECTED FINANCIAL DATA 6 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 9 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 10 ITEM 9A(T). CONTROLS AND PROCEDURES 10 ITEM 9B. OTHER INFORMATION 11 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 12 ITEM 11. EXECUTIVE COMPENSATION 12 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 13 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 13 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 14 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 15 1 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements.The forward-looking statements relate to future events or the future financial performance of Auto Search Cars, Inc., including, but not limited to, statements contained in: Item 1. “Business” and Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Readers are cautioned that such statements, which may be identified by words including ‘‘anticipates,’’ ‘‘believes,’’ ‘‘intends,’’ ‘‘estimates,’’ ‘‘expects,’’ and similar expressions, are only predictions or estimations and are subject to known and unknown risks and uncertainties.In evaluating such statements, readers should consider the various factors identified in this Annual Report on Form 10-K which could cause actual events, performance or results to differ materially from those indicated by such statements.In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by Auto Search Cars, Inc., or any other person that its objectives or plans will be achieved.Auto Search Cars, Inc. does not undertake and specifically declines any obligation to update any forward-looking statements or to publicly announce the results of any revisions to any statements to reflect new information or future events or developments. 2 PART I ITEM 1. BUSINESS Corporate History Auto Search Cars, Inc. (referred to herein as “Auto Search Cars,” the “Company,” “we,” “our” or “us”) was incorporated on February 1, 2008, under the laws of the state of Nevada. We acquired our operating business in a transaction in which we exchanged 2,000,000 shares of common stock for an assignment of 100% of the ownership interest in the domain www.autosearchcars.com, held by our sole officer and director.On November 17, 2009, our sole director passed a resolution amending the bylaws of the Company to provide for stockholder actions previously required or permitted to be taken at a meeting of the stockholders to be taken without a meeting provided that written consent, signed by stockholders holding at least a majority of the voting power, is furnished.On November 19, 2009, in lieu of special meetings of both the stockholders and the directors occurring on November 18, 2009, the Company filed a Certificate of Amendment to the Articles of Incorporation (the “Amendment”) with the Secretary of State of Nevada.The Amendment increased the number of authorized shares of the Company’s (i) common stock from 74,000,000 to 480,000,000, par value $0.0001, and (ii) preferred stock from 1,000,000 to 20,000,000 blank check preferred, par value $0.0001. On December 9, 2009, the sole director and the majority shareholder authorized the Company to undertake a 91-for-1 forward stock split of the Company’s issued and outstanding common stock.This became effective with FINRA after the close of our fiscal year ending December 31, 2009, and therefore, all share numbers in our financial statements and throughout the document are on a pre-split basis. Our principal executive office is located at 164 Eleven Levels Road, Ridgefield, Connecticut 06877, our telephone number is (203) 216-9991, our facsimile number is (203) 431-6733, and our website address is www.autosearchcars.com. Pursuant to our business plan we have not generated any significant revenues. Our fiscal year end is December 31. Business Our principal business objective is developing a web-based e-commerce site designed to be a price leader in the online vehicle sales and service market, which was launched in 2008. Inclusive in our business plan is the plan to develop our website as a platform to provide information, not just for the sale of vehicles but also for information such as vehicle financing and warranties. We have created a marketplace that is local, regional and national in nature. By providing such a platform, we can bring vehicle sellers and other industry participants, such as vendors of automotive services and advertisers, together with consumers actively engaged in a search for a vehicle or vehicle related products. Since our inception, we have been engaged in business activities, including the launch of our preliminary website, website development, market research, developing our economic models and financial forecasts, performing due diligence regarding e-commerce marketing, identifying future sources of capital and most notably the launch of our fully operational website.We have been offering free listings on our website though the date of this filing as an incentive for consumers to use our product.We have implemented a full set of features including geographic search criteria, pictures and make/model search options. Management continues to seekfunding from its shareholders, our sole officer and director, and other qualifiedinvestors to maintain operations. In the alternative, we may be amenable to a sale, merger or other acquisition in the event such transactionis deemed by management to be in the best interests of our shareholders. Going Concern The report of our independent registered public accounting firm on our financial statements for the fiscal year ended December 31, 2009, contains an explanatory paragraph regarding our ability to continue as a going concern based upon our history of net losses since our inception. We are considering all strategic options to increase our cash on hand including equity offerings and debt financings; however, there can be no assurance that we will be successful in negotiating financing on terms agreeable to us or at all.If adequate funds are not available or are not available on acceptable terms, we will likely not be able to take advantage of unanticipated opportunities, develop or enhance our product, or respond to competitive pressures.There is no assurance we will be successful in raising working capital as needed and we have not established any sources of revenue.There is no assurance that we will have sufficient funds to execute our business plan, pay our operating expenses and obligations as they become due, generate positive operating results, or continue as a going concern. 3 Revenue Generation The primary revenue sources of most classified advertising websites are fees derived from consumer classified advertising. Average classified advertising fees have been slowly increasing in the industry and most commonly range from $19.00 to $69.00 per month, while some small websites attempting to be price leaders may be as low as $15.00 per month. We believe we will be competitive from both a price and feature standpoint, offering all options for only $9.95 per classified advertisement. In order to build a significant membership base, we are offering our product at no cost until we deem our user base to be large and secure enough to start to charge for membership. While we intend to implement paid listings to convert a large percentage of existing users we have not established a definite date as to when this will occur. We intend to also generate advertising revenues by selling our banner space to industry participants interested in marketing their services to our consumer audience. Our ability to generate advertising revenues will be dependent largely on the number of members who will use our website, the number of page views they generate and the number of times potential clients reuse our service. Marketing Marketing efforts have been geared toward raising awareness of www.autosearchcars.com and our free membership period. Our marketing efforts have been led by our sole officer and director, who has been using word-of-mouth to generate interest.To date, our word-of-mouth marketing has not been successful and we intend to undertake web-oriented marketing efforts such as marketing partnerships and affiliate arrangements. Competitive Business Conditions Our primary competition is from vehicle manufacturers’ own websites and websites containing electronic classified advertisements. There are between twenty (20) to thirty (30) major online vehicle classified advertising sites, and several hundred sites overall. We are one of the newest and smallest sites in the industry. Presently, the market is quite segmented with Autotrader.com and Yahoo.com, being widely considered the industry leaders. Autotrader.com claims more than 3,000,000 listings at any one time. Achieving critical mass with respect to market share is crucial for our business. Competitors, such as Autotrader.com and Yahoo.com, which already have an established market share, are in a better competitive position than us. Management believes it can offset any such competitive disadvantages by being a price leader in the marketplace, first through free listings, and thereafter through more competitively priced listings. Number of Total Employees and Number of Full Time Employees We are currently in the development stage. During this development period, we plan to rely exclusively on the services of, our sole officer and director, to establish business operations and perform or supervise the minimal services our business requires at this time. We believe that he is capable of handling our initial operations, which are primarily administrative at this time. We have no other full or part-time employees. Employment Agreements We do not have an employment agreement in place with, and do not anticipate entering into any employment agreements in the foreseeable future. Significant Employees We have no significant employees other than our sole officer. Board Committees As of the date hereof, we have not established any Board committees. Directors As of December 31, 2009, we have one director.Although we anticipate appointing additional directors in the future, as of the date hereof we have not identified such individuals. Intellectual Property We hold no patents, trademarks or licenses that are material to our business. ITEM 1A.RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. 4 ITEM 2.PROPERTIES Our executive office is currently provided by our sole officer and director, who provides the space to us at no charge. The address of our executive office is 164 Eleven Levels Road, Ridgefield, Connecticut 06877. We do not own or lease interests in any property. We do not intend to renovate, improve, or develop any real property. We are not subject to competitive conditions for property and currently have no property to insure. We have no policy with respect to investments in interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. ITEM 3.LEGAL PROCEEDINGS There are no pending, nor to our knowledge threatened, legal proceedings against us. ITEM 4.(REMOVED AND RESERVED) 5 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is listed on the Over-the-Counter Bulletin Board under the symbol “ASCH,” however; there is no established trading market for our common stock. Holders As of December 31, 2009, there were 41 holders of record of our common stock. Dividend Policy We have never paid cash dividends on our common stock and anticipate that we will continue to retain our earnings, if any, to finance the growth of our business. Equity Compensation Plans We have not established any equity compensation plans as of the date of this Annual Report on Form 10-K, however we reserve the right to do so at a later date. Recent Sales of Unregistered Securities In February 2009, we issued to our founder, sole officer and director 2,000,000 shares of Common Stock (with a value of $200) in exchange for the founding officer’s business plan, business concept, and website. During February and March 2009, our sole officer and director sold 76,700 shares of our $0.0001 par value common stock, at a price of $0.10 per share for total proceeds of $7,670, to 40 individuals. There have been no other issuances of common stock. The foregoing issuances of securities were effected in reliance upon Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and Rule 506 of Regulation D promulgated thereunder.We believe that the exemption was available because the offer and sale of the securities did not involve a public offering. Repurchase of Securities We have never purchased any shares of our common stock and we are not likely to purchase any shares in the foreseeable future. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our plan of operations should be read in conjunction with our financial statements and notes thereto appearing elsewhere in this Form 10-K. Overview We have developed a website which will function as a marketplace for buyers and sellers of vehicles and for consumers seeking information regarding automotive services, such as financing and warranties. By providing this marketplace, we intend to bring automobile sellers and other industry participants, such as vendors of automotive services and advertisers, together with consumers actively engaged in a search for a vehicle or vehicle related services. 6 During the year ended December 31, 2009, we have continued the following steps to implement our business plan: · Conducted extensive research on the e-commerce markets, costing analyses for capital expenditure requirements, budget projections for operational costs and analysis of requirements for driving internet traffic to our site and establishing joint ventures; · Launched non-operational website; · Launched operational website; · Met with public relation firms; · Obtained our first listing on website; and · Continuously upgrade the look and feel of site. We are a start up business engaged in the development and marketing of a web-based e-commerce site designed to be a price leader in the online auto sales market. We have not yet earned revenues from our business operations. Accordingly, we may be required to raise cash from sources other than our operations in order to continue our business plan. We may raise this additional capital either through debt or equity. No assurance can be given that such efforts will be successful. We have no specific plans at present for raising additional capital. Since our inception, we have been engaged in business planning activities, including the launch of our preliminary non-operational website, website development, market research, developing our economic models and financial forecasts, performing due diligence regarding e-commerce marketing and identifying future sources of capital. Results of Operations for the Twelve Months Ended December 31, 2009 As Compared to the Period From Inception (February 1, 2008) through December 31, 2009 We are still in our development stage and have generated no revenues to date. General and administrative expenses decreased by 47% to $8,795 for the twelve months ended December 31, 2009, as compared to $16,717 for the period from inception (February 1, 2008) through December 31.The decrease was attributable to the one time fees, operating expenses and professional fees that wereincurred in 2008 in connection with the initial launch of our business including transfer agent services and legal fees. Net loss decreased by 47% to $8,045 for the twelve months ended December 31, 2009, as compared to $16,517 for the period from inception (February 1, 2008) through December 31. The decrease was attributable to the one time fees, operating expenses and professional fees that wereincurred in 2008 in connection with the initial launch of our business including transfer agent services and other miscellaneous expenses. Liquidity and Capital Resources Our cash balance at December 31, 2009, was $277, a decrease of $4,209 from $4,486 at December 31, 2008. At December 31, 2009, we had liabilities of $17,918, a $4,585 increase from $13,333 at December 31, 2008. The increase in our liabilities was attributable to continuing of expenses incurred in connection with the operations of our business including quarterly reports filed with the Securities and Exchange Commission and additional loans from our sole officer and director. We have limited capital resources, as, among other things, we are a development stage company with a limited operating history. We have not generated any revenues to date and may not be able to generate sufficient revenues to become profitable in the future. We have no sufficient funds on hand to continue business operations, therefore, our cash reserves may not be sufficient to meet our obligations for the next 12-month period. As a result, we may need to seek additional funding in the near future. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of our common stock. At this time, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to meet our obligations over the next 12 months. We do not have any arrangements in place for any future equity financing. We do not currently own any significant plant or equipment that we will seek to sell in the near future. We do not anticipate the need to hire employees over the next 12 months with the possible exception of secretarial support should our business grow and necessitate such expenditure. We believe the services provided by our sole officer and director is sufficient at this time. We believe that our operations are currently on a small scale and are manageable by one individual. Contractual Obligations We have no significant contractual obligations that may affect our financial condition. 7 Off-balance Sheet Arrangements We have no off-balance sheet arrangements. Recently Issued Accounting Pronouncements ASC 105, “Generally Accepted Accounting Principles” (ASC 105) (formerly Statement of Financial Accounting Standards No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles is a replacement of FASB Statement No. 162)” reorganized by topic existing accounting and reporting guidance issued by the Financial Accounting Standards Board (“FASB”) into a single source of authoritative generally accepted accounting principles (“GAAP”) to be applied by nongovernmental entities. All guidance contained in the Accounting Standards Codification (“ASC”) carries an equal level of authority. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. Accordingly, all other accounting literature will be deemed “non-authoritative”. ASC 105 is effective on a prospective basis for financial statements issued for interim and annual periods ending after September 15, 2009. The Company has implemented the guidance included in ASC 105 as of July 1, 2009. The implementation of this guidance changed the Company’s references to GAAP authoritative guidance but did not impact the Company’s financial position or results of operations. ASC 855, “Subsequent Events” (ASC 855) (formerly Statement of Financial Accounting Standards No. 165, Subsequent Events) includes guidance that was issued by the FASB in May 2009, and is consistent with current auditing standards in defining a subsequent event. Additionally, the guidance provides for disclosure regarding the existence and timing of a company’s evaluation of its subsequent events. ASC 855 defines two types of subsequent events, “recognized” and “non-recognized”. Recognized subsequent events provide additional evidence about conditions that existed at the date of the balance sheet and are required to be reflected in the financial statements. Non-recognized subsequent events provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date and, therefore; are not required to be reflected in the financial statements. However, certain non-recognized subsequent events may require disclosure to prevent the financial statements from being misleading. This guidance was effective prospectively for interim or annual financial periods ending after June 15, 2009. The Company implemented the guidance included in ASC 855 as of April 1, 2009. The effect of implementing this guidance was not material to the Company’s financial position or results of operations. The Company refers to FASB ASC 605-25 “Multiple Element Arrangements” in recognizing revenue from agreements with multiple deliverables. This statement provides principles for allocation of consideration among its multiple-elements, allowing more flexibility in identifying and accounting for separate deliverables under an arrangement. The EITF introduces an estimated selling price method for valuing the elements of a bundled arrangement if vendor-specific objective evidence or third-party evidence of selling price is not available, and significantly expands related disclosure requirements. This standard is effective on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. Alternatively, adoption may be on a retrospective basis, and early application is permitted. The Company does not expect the adoption of this statement to have a material effect on its financial statements or disclosures. In August2009, the FASB issued Accounting Standards Update No.2009-05, “Measuring Liabilities at Fair Value,” (“ASU 2009-05”). ASU 2009-05 provides guidance on measuring the fair value of liabilities and is effective for the first interim or annual reporting period beginning after its issuance. The Company’s adoption of ASU 2009-05 did not have an effect on its disclosure of the fair value of its liabilities. In September 2009, the FASB issued ASC Update No. 2009-12, “Fair Value Measurements and Disclosures (Topic 820): Investments in Certain Entities that Calculate Net Asset Value per Share (or Its Equivalent)” (ASC Update No. 2009-12). This update sets forth guidance on using the net asset value per share provided by an investee to estimate the fair value of an alternative investment. The amendments in this update are effective for interim and annual periods ending after December 15, 2009 with early application permitted. The Company does not expect that the implementation of ASC Update No. 2009-12 will have a material effect on its financial position or results of operations. ASC Topic 810, “Consolidation” was amended in June 2009, by Statement of Financial Accounting Standards No. 167, Amendments to FASB Interpretation No. 46(R) (“Statement No. 167”). Statement No. 167 amends FASB Interpretation No. 46R, Consolidation of Variable Interest Entities an interpretation of ARB No. 51 (“FIN 46R”) to require an analysis to determine whether a company has a controlling financial interest in a variable interest entity. This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has a) the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and b) the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. The statement requires an ongoing assessment of whether a company is the primary beneficiary of a variable interest entity when the holders of the entity, as a group, lose power, through voting or similar rights, to direct the actions that most significantly affect the entity’s economic performance. This statement also enhances disclosures about a company’s involvement in variable interest entities. Statement No. 167 is effective as of the beginning of the first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of Statement No. 167 to have a material impact on its financial position or results of operations 8 In June 2009, the FASB issued Statement of Financial Accounting Standards No. 166, Accounting for Transfers of Financial Assets an amendment of FASB Statement No. 140 (“Statement No. 166”). Statement No. 166 revises FASB Statement of Financial Accounting Standards No. 140, Accounting for Transfers and Extinguishment of Liabilities a replacement of FASB Statement 125 (“Statement No. 140”) and requires additional disclosures about transfers of financial assets, including securitization transactions, and any continuing exposure to the risks related to transferred financial assets. It also eliminates the concept of a “qualifying special-purpose entity”, changes the requirements for derecognizing financial assets, and enhances disclosure requirements. Statement No. 166 is effective prospectively, for annual periods beginning after November 15, 2009, and interim and annual periods thereafter. Although Statement No. 166 has not been incorporated into the Codification, in accordance with ASC 105, the standard shall remain authoritative until it is integrated. The Company does not expect the adoption of Statement No. 166 will have a material impact on its financial position or results of operations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We do not hold any derivative instruments and do not engage in any hedging activities. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Part F/S. 9 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FINANCIAL STATEMENTS Balance Sheet as of December 31, 2009 F – 1 Statement of Operations F – 2 Statement of Changes in Stockholders’ Deficiency F – 3 Statement of Cash Flows F– 4 Notes to Financial Statements F – 5 - F– 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Auto Search Cars, Inc. Ridgefield, Connecticut We have audited the accompanying balance sheets of Auto Search Cars, Inc, a development stage company, (“the Company”) as of December 31, 2009 and 2008 and the related statements of operations, changes in stockholders' deficiency, and cash flows for the year ended December 31, 2009, the period from February 1, 2008 (inception) to December 31, 2008 and for the period February 1, 2008 (inception) to December 31, 2009.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the year ended December 31, 2009, the period from February 1, 2008 (inception) to December 31, 2008 and for the period February 1, 2008 (inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3, the Company has incurred significant losses from operations since its inception and has incurred a net loss, which substantially exceeds its working capital and has not yet established any source of revenues.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Bernstein & Pinchuk LLP New York, NY April 13, 2010 Auto Search Cars, Inc. (A Development Stage Company) Balance Sheets December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Other Assets Organization costs $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilites Accounts payable and accrued liabilities $ $ Loan from director Total Current Liabilities Stockholders' Deficiency Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, none issued. - - Common stock, $0.0001par value, 480,000,000 shares authorized, 2,076,700 shares issued and outstanding Additional paid-in capital Accumulated deficit during development stage ) ) Total Stockholders' Deficiency ) ) $ $ F - 1 Auto Search Cars, Inc. (A Development Stage Company) Statements Of Operations February 1, 2008 February 1, 2008 Year Ended (Inception) to (Inception) to December 31, 2009 December 31, 2008 December 31, 2009 Revenues $
